Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up a single reference or an appropriate combination of multiple references that set forth each and every claimed limitation. In particular, the ceramic matrix composite article having a melt infiltration ceramic matrix with the ceramic fiber reinforcement material and free silicon as set forth in the instant claims was not turned up in a search of the prior art. 
As discussed in Applicant’s remarks submitted on 22 May 2020, the previously applied prior art made no disclosure regarding a melt infiltration ceramic matrix composite substrate comprising a ceramic fiber reinforcement material in a ceramic matrix material having a first free silicon proportion, the first free silicon proportion being an amount of free silicon by volume relative to the substrate as a whole and a melt infiltration ceramic matrix composite outer layer comprising a ceramic fiber reinforcement material in a ceramic matrix material having a second free silicon proportion disposed on an outer surface of at least a portion of said substrate, or a polymer impregnation and pyrolysis ceramic matrix composite comprising a ceramic fiber reinforcement material in a ceramic matrix having a second free silicon proportion disposed on an outer surface of at least a portion of said substrate, the second free silicon proportion being an amount of free silicon by volume relative to the outer layer as a whole, and wherein said second free silicon proportion of greater than 0 percent to less than 5 percent by volume being less than said first free silicon proportion. The previously applied prior art only describes the substrate as a whole. Therefore, the previously applied prior art rejections are withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784